EXHIBIT 10.2

 

LEASE

 

CABOT INDUSTRIAL VENTURE B, LLC,

 

a Delaware limited liability company,

 

Landlord

 

and

 

PEAK INTERNATIONAL, INC.,

 

a Texas corporation,

 

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

USE AND RESTRICTIONS ON USE

   1

2.

  

TERM

   2

3.

  

RENT

   2

4.

  

RENT ADJUSTMENTS

   3

5.

  

SECURITY DEPOSIT

   4

6.

  

ALTERATIONS

   5

7.

  

REPAIR

   5

8.

  

LIENS

   7

9.

  

ASSIGNMENT AND SUBLETTING

   7

10.

  

INDEMNIFICATION

   8

11.

  

INSURANCE

   9

12.

  

WAIVER OF SUBROGATION

   9

13.

  

SERVICES AND UTILITIES

   9

14.

  

HOLDING OVER

   10

15.

  

SUBORDINATION

   10

16.

  

RULES AND REGULATIONS

   10

17.

  

REENTRY BY LANDLORD

   10

18.

  

DEFAULT

   11

19.

  

REMEDIES

   11

20.

  

TENANT’S BANKRUPTCY OR INSOLVENCY

   13

21.

  

QUIET ENJOYMENT

   14

22.

  

CASUALTY

   14

23.

  

EMINENT DOMAIN

   16

24.

  

SALE BY LANDLORD

   16

25.

  

ESTOPPEL CERTIFICATES

   16

26.

  

SURRENDER OF PREMISES

   16

27.

  

NOTICES

   17

28.

  

TAXES PAYABLE BY TENANT

   17

29.

  

RELOCATION OF TENANT

   17

30.

  

DEFINED TERMS AND HEADINGS

   18

 

- i -



--------------------------------------------------------------------------------

31.

  

TENANT’S AUTHORITY

   18

32.

  

FINANCIAL STATEMENTS AND CREDIT REPORTS

   18

33.

  

COMMISSIONS

   18

34.

  

TIME AND APPLICABLE LAW

   18

35.

  

SUCCESSORS AND ASSIGNS

   18

36.

  

ENTIRE AGREEMENT

   18

37.

  

EXAMINATION NOT OPTION

   19

38.

  

RECORDATION

   19

39.

  

OPTION TO RENEW

   19

40.

  

SIGNAGE

   19

41.

  

LIMITATION OF LANDLORD’S LIABILITY

   21

 

EXHIBIT A

  -   

FLOOR PLAN DEPICTING THE PREMISES

EXHIBIT A-1

  -   

SITE PLAN

EXHIBIT B

  -   

INITIAL ALTERATIONS

EXHIBIT C

  -   

COMMENCEMENT DATE MEMORANDUM

EXHIBIT D

  -   

RULES AND REGULATIONS



--------------------------------------------------------------------------------

Page

 

MULTI-TENANT INDUSTRIAL NET LEASE

 

REFERENCE PAGES

 

BUILDING:  

38507 Cherry Street

Newark, California 94560

PROJECT:  

38503 – 38507 Cherry Street

Newark, California 94560

LANDLORD:  

CABOT INDUSTRIAL VENTURE B, LLC,

a Delaware limited liability company

LANDLORD’S ADDRESS:  

Cabot Industrial Venture B, LLC

c/o RREEF Management Company

26120 Eden Landing Road, Suite 2

Hayward, California 94545

WIRE INSTRUCTIONS AND/OR ADDRESS FOR

RENT PAYMENT:

 

Cabot Industrial Venture B, LLC

File No.

P.O. Box 60000

San Francisco, California 94160-0001

LEASE REFERENCE DATE:   November 1, 2004 TENANT:  

PEAK INTERNATIONAL, INC.,

a Texas corporation

TENANT’S NOTICE ADDRESS:    

(a) As of beginning of Term:

 

38507 Cherry Street, Unit G

Newark, California 94560

(b) Prior to beginning of Term (if different):

 

44091 Nobel Drive

P.O. Box 1767

Fremont, California 94538

PREMISES ADDRESS:  

38507 Cherry Street, Unit G

Newark, California 94560

PREMISES RENTABLE AREA:  

Approximately 12,000 sq. ft. (for outline of Premises see

Exhibit A)

USE:  

Engineering and assembly of packaging for electrical

and computer components.

SCHEDULED COMMENCEMENT DATE:   December 1, 2004 TERM OF LEASE:  

Approximately thirty-nine (39) months beginning on the Commencement Date and
ending on the Termination

Date. The period from the Commencement Date to the

last day of the same month is the “Commencement

Month”

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

- iii -



--------------------------------------------------------------------------------

TERMINATION DATE:  

The last day of the thirty-ninth (39th) full calendar month

after (if the Commencement Month is not a full calendar

month), or from and including (if the Commencement

Month is a full calendar month), the Commencement

Month, which is estimated to be February 29, 2008.

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT (Article 3):

   

 

Period

--------------------------------------------------------------------------------

   Rentable
Square Footage


--------------------------------------------------------------------------------

   Annual Rent
Per Square Foot


--------------------------------------------------------------------------------

  

Annual

Rent

--------------------------------------------------------------------------------

   Monthly
Installment of Rent


--------------------------------------------------------------------------------

From

--------------------------------------------------------------------------------

  

Through

--------------------------------------------------------------------------------

           

Month 1

   Month 3    12,000    $ 0.00    $ 0.00    $ 0.00

Month 4

   Month 15    12,000    $ 5.88    $ 70,560.00    $ 5,880.00

Month 16

   Month 27    12,000    $ 6.00    $ 72,000.00    $ 6,000.00

Month 28

   Month 39    12,000    $ 6.24    $ 74,880.00    $ 6,240.00

 

INITIAL ESTIMATED MONTHLY INSTALLMENT

OF RENT ADJUSTMENTS (Article 4)

  $1,680.00 TENANT’S PROPORTIONATE SHARE:   11.1% of the Building; 1.97% of the
Project SECURITY DEPOSIT:   $7,800.00 ASSIGNMENT/SUBLETTING FEE   $2,000.00 REAL
ESTATE BROKER DUE COMMISSION  

Trammell Crow, representing Tenant and BT

Commercial Real Estate, representing Landlord

TENANT’S SIC CODE:   3089 AMORTIZATION RATE:   N/A

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

 

LANDLORD:   TENANT:

CABOT INDUSTRIAL VENTURE B, LLC,

a Delaware limited liability company

 

PEAK INTERNATIONAL INC.,

a Texas Corporation

 

By:

 

RREEF Management Company, a Delaware

corporation, its Property Manage

       

By:

 

/s/ Timothy DeGoosh

--------------------------------------------------------------------------------

 

By:

 

/s/ Jack Menache

--------------------------------------------------------------------------------

Name:

 

Timothy DeGoosh

 

Name:

 

Jack Menache

Title:

 

District Manager

 

Title:

 

Vice President, General Counsel & Secretary

Dated: 11/16, 2004

 

Dated: Nov. 11, 2004

 

- iv -



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1. USE AND RESTRICTIONS ON USE.

 

1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2.

 

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.

 

- 1 -



--------------------------------------------------------------------------------

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant, and shall terminate on the date as shown on the Reference Pages
(“Termination Date”), unless sooner terminated by the provisions of this Lease.
Landlord shall tender possession of the Premises with all the work, if any, to
be performed by Landlord pursuant to Exhibit B to this Lease substantially
completed. Tenant shall deliver a punch list of items not completed within
thirty (30) days after Landlord tenders possession of the Premises and Landlord
agrees to proceed with due diligence to perform its obligations regarding such
items. Tenant shall, at Landlord’s request, execute and deliver a memorandum
agreement provided by Landlord in the form of Exhibit C attached hereto, setting
forth the actual Commencement Date, Termination Date and, if necessary, a
revised rent schedule. Should Tenant fail to do so within thirty (30) days after
Landlord’s request, the information set forth in such memorandum provided by
Landlord shall be conclusively presumed to be agreed and correct.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability, but
Tenant shall not be liable for any rent until the time when Landlord can, after
notice to Tenant, deliver possession of the Premises to Tenant. No such failure
to give possession on the Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that if Landlord is unable to
deliver possession of the Premises within one hundred twenty (120) days after
the Scheduled Commencement Date (other than as a result of strikes, shortages of
materials, holdover tenancies or similar matters beyond the reasonable control
of Landlord and Tenant is notified by Landlord in writing as to such delay),
Tenant shall have the option to terminate this Lease unless said delay is as a
result of: (a) Tenant’s failure to agree to plans and specifications and/or
construction cost estimates or bids; (b) Tenant’s request for materials,
finishes or installations other than Landlord’s standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant’s change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant (each of the foregoing,
a “Tenant Delay”). If any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.

 

2.3 In the event Landlord permits Tenant, or any agent, employee or contractor
of Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11. Said early possession
shall not advance the Termination Date. Notwithstanding the foregoing but
subject to the terms of this Section 2.3, Landlord grants Tenant the right to
enter the Premises, at Tenant’s sole risk, immediately following the date the
current tenant vacates the Premises, solely for the purpose of installing
telecommunications and data cabling, equipment, furnishings and other
personality. Landlord may withdraw such permission to enter the Premises prior
to the Commencement Date at any time that Landlord reasonably determines that
such entry by Tenant is causing a dangerous situation for Landlord, Tenant or
their respective contractors or employees, or if Landlord reasonably determines
that such entry by Tenant is hampering or otherwise preventing Landlord from
proceeding with the completion of the Initial Alterations (as defined in Exhibit
B) at the earliest possible date.

 

3. RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Terms, except that the first full
mouth’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
an Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant’s bank
account to Landlord’s account, without cost to Landlord. Tenant must implement
such automatic payment

 

- 2 -



--------------------------------------------------------------------------------

system prior to the next scheduled rent payment or within ten (10) days after
Landlord’s notice, whichever is later. Unless specified in this Lease to the
contrary, all amounts and sums payable by Tenant to Landlord pursuant to this
Lease shall be deemed additional rent.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of (a) Fifty Dollars ($50.00), or (b) six percent
(6%) of the unpaid rent or other payment. The amount of the late charge to be
paid by Tenant shall be reassessed and added to Tenant’s obligation for each
successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.

 

4. RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time)
falling partly or wholly within the Term.

 

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Building including management and/or administrative fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include depreciation or amortization of the Building or
equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to

 

- 3 -



--------------------------------------------------------------------------------

be paid by Landlord in any Lease Year. Taxes shall not include any corporate
franchise, or estate, inheritance or net income tax, or tax imposed upon any
transfer by Landlord of its interest in this Lease or the Building or any taxes
to be paid by Tenant pursuant to Article 28.

 

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.

 

4.3 The annual determination of Expenses shall be made by Landlord and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five (5)
days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be one of national standing which is reasonably acceptable to
Landlord, is not compensated on a contingency basis and is also subject to such
confidentiality agreement. If Tenant fails to object to Landlord’s determination
of Expenses within ninety (90) days of receipt, or if any such objection fails
to state with specificity the reason for the objection, Tenant shall be deemed
to have approved such determination and shall have no further right to object to
or contest such determination. In the event that during all or any portion of
any Lease Year or Base Year, the Building is not fully rented and occupied
Landlord shall make an appropriate adjustment in occupancy-related Expenses for
such year for the purpose of avoiding distortion of the amount of such Expenses
to be attributed to Tenant by reason of variation in total occupancy of the
Building, by employing consistent and sound accounting and management principles
to determine Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.

 

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay, by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of

 

- 4 -



--------------------------------------------------------------------------------

Tenant’s default. If any portion is so used, Tenant shall within five (5) days
after written demand therefor, deposit with Landlord an amount sufficient to
restore the Security Deposit to its original amount and Tenant’s failure to do
so shall be a material breach of this Lease. Except to such extent, if any, as
shall be required by law, Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such deposit. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant at such time after termination of
this Lease when Landlord shall have determined that all of Tenant’s obligations
under this Lease have been fulfilled. Notwithstanding anything to the contrary
contained herein or in Article 23 hereof, Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

6. ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question. Notwithstanding the foregoing, upon at least seven (7) days prior
written notice to Landlord, Tenant shall have the right to install within the
Premises data and telecommunications wiring and cabling and, within the
warehouse portion of the Premises, racks and a sprinkler system, subject to
Tenant’s obligation to remove such alterations pursuant to Article 26 of this
Lease.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event Landlord may charge Tenant a construction
management fee not to exceed five percent (5%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, foundation and walls of the Building. By taking possession
of the Premises, Tenant

 

- 5 -



--------------------------------------------------------------------------------

accepts them as being in good order, condition and repair and in the condition
in which Landlord is obligated to deliver them, except as set forth in the punch
list to be delivered pursuant to Section 2.1. It is hereby understood and agreed
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant, except as specifically set forth in this
Lease. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

 

7.2 Tenant shall at its own cost and expense keep and maintain all parts of the
Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
skylights, any special office entries, interior walls and finish work, floors
and floor coverings, heating and air conditioning systems serving the Premises,
electrical systems and fixtures, sprinkler systems, dock boards, truck doors,
dock bumpers, interior plumbing work and fixtures, and performance of regular
removal of trash and debris). Tenant as part of its obligations hereunder shall
keep the Premises in a clean and sanitary condition. Tenant will, as far as
possible keep all such parts of the Premises from deterioration due to ordinary
wear and from falling temporarily out of repair, and upon termination of this
Lease in any way Tenant will yield up the Premises to Landlord in good condition
and repair, loss by fire or other casualty excepted (but not excepting any
damage to glass). Tenant shall, at its own cost and expense, repair any damage
to the Premises or the Building to the extent resulting from and/or caused by
the negligence or misconduct of Tenant, its agents, employees, contractors,
invitees, or any other person entering upon the Premises as a result of Tenant’s
business activities or caused by Tenant’s default hereunder.

 

7.3 Except as provided in Articles 13 and 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Tenant hereby waives any
and all rights under and benefits of subsection 1 of Section 1932 and Sections
1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

7.4 As of the date of this Lease, Landlord has entered into and, subject to the
terms hereof, shall maintain, a regularly scheduled preventive
maintenance/service contract with respect to the HVAC unit servicing the
Premises and the Building. The cost of such contract and any service shall be
either reimbursed by Tenant as additional rent (if such contract and/or service
respects the Premises) or shall be included in Expenses (if such contract and/or
service respects the Building). Tenant shall, at Landlord’s request at any time
during the Term and at Tenant’s own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment exclusively serving the Premises (and a copy thereof shall be
furnished to Landlord) and as a result, the cost thereof shall no longer be
included as additional rent or as part of the Expenses but rather shall be paid
directly by Tenant. The service contract must include all services suggested by
the equipment manufacturer in the operation/ maintenance manual and must become
effective within thirty (30) days of the date Tenant takes possession of the
Premises. Should Tenant fail to do so, Landlord may, upon notice to Tenant,
enter into such a maintenance/service contract on behalf of Tenant or perform
the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord’s overhead.

 

7.5 Landlord shall coordinate any repairs and other maintenance of any railroad
tracks serving the Building and, if Tenant uses such rail tracks, Tenant shall
reimburse Landlord or the railroad company from time to time upon demand, as
additional rent, for its share of the costs of such repair and maintenance and
for any other sums specified in any agreement to which Landlord or Tenant is a
party respecting such tracks, such costs to be borne proportionately by all
tenants in the Building using such rail tracks, based upon the actual number of
rail cars shipped and received by such tenant during each calendar year during
the Term.

 

- 6 -



--------------------------------------------------------------------------------

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the reposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days of
Landlord’s demand.

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

 

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the date the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within thirty (30) days
following Landlord’s receipt of Tenant’s written notice as required above.
However, if Tenant notifies Landlord, within five (5) days after receipt of
Landlord’s termination, notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect. If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term. If Landlord recaptures under this Section only a
portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission obligation which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant to this Section 9.3 and rented by Landlord to the proposed tenant or
any other tenant.

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to one hundred
percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant. As used in this Section, “Increased Rent’ shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any sale, sublease, assignment or other transfer of this Lease, over (ii) the
rent otherwise payable by Tenant under this Lease at such time. For purposes of
the foregoing, any consideration received by

 

- 7 -



--------------------------------------------------------------------------------

Tenant in form other than cash shall be valued at its fair market value as
determined by Landlord in good faith. The “Costs Component” is that amount
which, if paid monthly, would fully amortize on a straight-line basis, over the
entire period for which Tenant is to receive Increased Rent, the reasonable
costs incurred by Tenant for leasing commissions and tenant improvements in
connection with such sublease, assignment or other transfer.

 

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

 

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

 

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment, unless Tenant is an
entity whose outstanding stock is listed on a recognized securities exchange or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed.

 

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. Landlord shall protect, indemnify and hold Tenant harmless from
and against any and all loss, claims, liability or costs (including court costs
and

 

- 8 -



--------------------------------------------------------------------------------

attorney’s fees) incurred by reason of any damage to any property (including but
not limited to property of Tenant) or any injury (including but not limited to
death) to any person occurring in, on or about the common areas of the Building
to the extent that such injury or damage shall be caused by or arise from the
gross negligence or willful misconduct of Landlord or any of Landlord’s agents
or employees. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
reasonably require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) insurance protecting against liability
under Worker’s Compensation Laws with limits at least as required by statute;
(d) Employers Liability with limits of $1,000,000 per occurrence; and (e) All
Risk or Special Form coverage protecting Tenant against loss of or damage to
Tenant’s alterations, additions, improvements, carpeting, floor coverings,
panelings, decorations, fixtures, inventory and other business personal property
situated in or about the Premises to the full replacement value of the property
so insured, less reasonable deductibles and self-insured retentions.

 

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A;VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

 

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord reasonably
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit
without material additional charge, Tenant and Landlord hereby mutually waive
their respective rights of recovery against each other for any loss insured by
fire, extended coverage, All Risks or other insurance now or hereafter existing
for the benefit of the respective party but only to the extent of the net
insurance proceeds payable under such policies. Each party shall obtain any
special endorsements required by their insurer to evidence compliance with the
aforementioned waiver.

 

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, electricity, water, sewer or gas, which
is not previously providing such service to other tenants in the Building.
Landlord shall in no event be liable for any interruption or failure of utility
services on or to the Premises. However, notwithstanding the foregoing, if the
Premises, or a material portion of the Premises, are made untenantable for a
period in excess of ten (10) consecutive business days solely as a result of an
interruption, diminishment or termination of services due to Landlord’s gross
negligence or willful misconduct and such interruption, diminishment or
termination of services is otherwise reasonably within the

 

- 9 -



--------------------------------------------------------------------------------

control of Landlord to correct (a “Service Failure”), then Tenant, as its sole
remedy notwithstanding anything to the contrary contained herein, shall be
entitled to receive an abatement of the Monthly Installment of Rent and Tenant’s
Proportionate Share of Expenses and Taxes payable hereunder during the period
beginning on the eleventh (11th) consecutive business day of the Service Failure
and ending on the day the interrupted service has been restored. If the entire
Premises have not been rendered untenantable by the Service Failure, the amount
of abatement shall be equitably prorated. The foregoing abatement right shall
not apply if the Service Failure is due to fire or other casualty. Instead, in
such an event, the terms and provisions of Article 22 shall apply.

 

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be Two
Hundred Percent (200%) of the greater of (a) the amount of the Annual Rent for
the last period prior to the date of such termination plus all Rent Adjustments
under Article 4; and (b) the then market rental value of the Premises as
determined by Landlord assuming a new lease of the Premises of the then usual
duration and other terms, in either case, prorated on a daily basis, and also
pay all damages sustained by Landlord by reason of such retention. If Landlord
gives notice to Tenant of Landlord’s election to such effect, such holding over
shall constitute renewal of this Lease for a period from month to month at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created. In any event, no provision of this Article
14 shall be deemed to waive Landlord’s right of reentry or any other night under
this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

 

17. REENTRY BY LANDLORD.

 

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises, after reasonable prior notice to Tenant (except in case of emergency,
in which no notice is required), to inspect the same, to show said Premises to
prospective purchasers, mortgagees or tenants, and to alter, improve or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably. Landlord shall have the right at any time to change the
arrangement and/or locations of entrances, or passageways, doors and doorways,
and corridors, windows, elevators, stairs, toilets or other public parts of the
Building and to change the name, number or designation by which the Building is
commonly known. In the event that Landlord damages any portion of any wall or
wall covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17.

 

- 10 -



--------------------------------------------------------------------------------

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within five (5) days of
Landlord’s demand.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given two
(2) times during the twelve (12) month period commencing with the date of the
first (1st) such notice, the third (3rd) failure to pay within five (5) days
after due any additional sum of money becoming due to be paid to Landlord under
this Lease during such twelve (12) month period shall be an Event of Default,
without notice. The notice required pursuant to this Section 18.1.1 shall
replace rather than supplement any statutory notice required under California
Code of Civil Procedure Section 1161 or any similar or successor statute.

 

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19. REMEDIES.

 

19.1 Upon the occurrence of any Event or Events of Default under this Lease,
whether enumerated in Article 18 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):

 

19.1.1 Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

19.1.1.1 The Worth at the Time of Award of the unpaid rent which had been earned
at the time of termination;

 

- 11 -



--------------------------------------------------------------------------------

19.1.1.2 The Worth at the Time of Award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

19.1.1.3 The Worth at the Time of Award of the amount by which the unpaid rent
for the balance of the Term alter the time of award exceeds the amount of such
rent loss that Tenant affirmatively proves could be reasonably avoided;

 

19.1.1.4 Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

19.1.1.5 All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;

 

19.1.2 Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

19.1.3 Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an Event or Events of Default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section 19.1.1.

 

19.2 The subsequent acceptance of rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any terms, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM
TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other

 

- 12 -



--------------------------------------------------------------------------------

right or remedy given hereunder or now or hereafter existing by agreement,
applicable law or in equity. In addition to other remedies provided in this
Lease, Landlord shall be entitled, to the extent permitted by applicable law, to
injunctive relief, or to a decree compelling performance of any of the
covenants, agreements, conditions or provisions of this Lease, or to any other
remedy allowed to Landlord at law or in equity. Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an Event of Default
shall not be deemed or construed to constitute a waiver of such Default.

 

19.5 This Article 19 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

 

19.6 If more than one (1) Event of Default occurs during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

19.7 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.

 

19.8 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any meaner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may reasonably incur in thus effecting compliance with Tenant’s
obligations under this Lease, plus interest from the date of expenditure by
Landlord at the Wall Street Journal prime rate.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and

 

- 13 -



--------------------------------------------------------------------------------

shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

22. CASUALTY.

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the same and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant my at its

 

- 14 -



--------------------------------------------------------------------------------

option and as its sole remedy terminate this Lease by delivering written notice
to Landlord, within fifteen (15) days after the expiration of said period of
time, whereupon the Lease shall end on the date of such notice or such later
date fixed in such notice as if the date of such notice was the date originally
fixed in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost end expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

22.7 Tenant hereby waives any and all rights under and benefits of Sections
1932(2) and 1933(4) of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.

 

- 15 -



--------------------------------------------------------------------------------

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term. Tenant hereby waives any and all rights under and benefits of
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such certificate within such ten
(10) day period Landlord or Landlord’s beneficiary or agent may execute and
deliver such certificate on Tenant’s behalf; and that such certificate shall be
fully binding on Tenant.

 

26. SURRENDER OF PREMISES.

 

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the, second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same

 

- 16 -



--------------------------------------------------------------------------------

conditions received or first installed, broom clean and free of all debris,
excepting only ordinary wear and tear and damage by fire or other casualty.
Notwithstanding the foregoing, if Landlord elects by notice given to Tenant at
least ten (10) days prior to expiration of the Term, Tenant shall, at Tenant’s
sole cost, remove any Alterations, including carpeting, so designated by
Landlord’s notice, and repair any damage caused by such removal. Tenant must, at
Tenant’s sole cost, remove upon termination of this Lease, any and all of
Tenant’s furniture, furnishings, movable partitions of less than full height
from floor to ceiling, cabling and wiring installed by Tenant, and other trade
fixtures and personal property (collectively, “Personalty”). Personalty not so
removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under this Lease as by a bill of sale, but Tenant
shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord; provided, however, if Tenant has a bona fide
estimate from a contractor acceptable to Landlord for the removal and repair
work which is less than the estimated amount stated in Landlord’s notice to
Tenant for the same work, and such contractor agrees to provide equal pricing to
Landlord, Landlord shall elect to either accept such lower amount from Tenant or
shall require Tenant to remove the subject Alterations and Personalty, which
removal shall be performed in accordance with the term hereof.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered upon the
earlier to occur of actual delivery to the addressee at its address set forth on
the Reference Pages, or the date on which delivery is refused, or if Tenant has
vacated the Premises or such other address as it has specified by written notice
delivered in accordance with this Article 27 without providing a new notice
address, three (3) days after notice is deposited in the U.S. mail or with a
delivery service in the manner described above. Any notice or document may also
be personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.

 

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease: (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the Premises or any portion thereof including any sales, use
or service tax imposed as a result thereof; (c) upon or measured by the Tenant’s
gross receipts or payroll or the value of Tenant’s equipment, furniture,
fixtures and other personal property of Tenant or leasehold improvements,
alterations or additions located in the Premises; or (d) upon this transaction
or any document to which Tenant is a party creating or transferring any interest
of Tenant in this Lease or the Premises. In addition to the foregoing, Tenant
agrees to pay, before delinquency, any and all taxes levied or assessed against
Tenant and which become payable during the term hereof upon Tenant’s equipment,
furniture, fixtures and other personal property of Tenant located in the
Premises.

 

29. RELOCATION OF TENANT. Landlord, at its sole expense, on at least sixty (60)
days prior written notice, may require Tenant to move from the Premises to other
space of comparable size and decor in order to permit Landlord to consolidate
the space leased to Tenant with other adjoining space leased or to be leased to
another tenant. In the event of any such relocation, Landlord will pay all
expenses of preparing and decorating the new

 

- 17 -



--------------------------------------------------------------------------------

premises so that they will be substantially similar to the Premises from which
Tenant is moving, and Landlord will also pay the expense of moving Tenant’s
furniture and equipment to the relocated premises. In such event this Lease and
each and all of the terms and covenants and conditions hereof shall remain in
full force and effect and thereupon be deemed applicable to such new space
except that revised Reference Pages and a revised Exhibit A shall become part of
this Lease and shall reflect the location of the new premises.

 

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them, acting by or
on behalf of Landlord. Any option granted to Landlord shall also include or be
exercisable by Landlord’s trustee, beneficiary, agents and employees, as the
case may be. In any case where this Lease is signed by more than one person, the
obligations under this Lease shall be joint and several. The terms “Tenant” and
“Landlord” or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations, and their and each of their respective successors, executors,
administrators and permitted assigns, according to the context hereof. The term
“rentable area” shall mean the rentable area of the Premises or the Building as
calculated by the Landlord on the basis of the plans and specifications of the
Building including a proportionate share of any common areas. Tenant hereby
accepts and agrees to be bound by the figures for the rentable square footage of
the Premises and Tenant’s Proportionate Share shown on the Reference Pages;
however, Landlord may adjust either or both figures if there is manifest error,
addition or subtraction to the Building or any business park or complex of which
the Building is a part, remeasurement or other circumstance reasonably
justifying adjustment. The term “Building” refers to the structure in which the
Premises are located and the common areas (parking lots, sidewalks, landscaping,
etc.) appurtenant thereto. If the Building is part of a larger complex of
structures, the term “Building” may include the entire complex, where
appropriate (such as shared Expenses or Taxes) and subject to Landlord’s
reasonable discretion.

 

31. TENANT’S AUTHORITY. Tenant represents and warrants that Tenant has been and
is qualified to do business in the state in which the Building is located, that
the entity has full right and authority to enter into this Lease, and that all
persons signing on behalf of the entity were authorized to do so by appropriate
actions. Tenant agrees to deliver to Landlord, simultaneously with the delivery
of this Lease, a corporate resolution, proof of due authorization by partners,
opinion of counsel or other appropriate documentation reasonably acceptable to
Landlord evidencing the due authorization of Tenant to enter into this Lease.

 

32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report.

 

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

 

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

 

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

 

- 18 -



--------------------------------------------------------------------------------

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

 

39. OPTION TO RENEW.

 

39.1 Tenant shall, provided this Lease is in full force and effect and Tenant is
not in default under any of the other terms and conditions of this Lease at the
time of notification or commencement, have one (1) option to renew (the “Renewal
Option”) this Lease for a term of three (3) years (the “Renewal Term”), for the
portion of the Premises being leased by Tenant as of the date the Renewal Term
is to commence, on the same terms and conditions set forth in this Lease, except
as modified by the terms, covenants and conditions as set forth below:

 

39.1.1 If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is two
hundred seventy (270) days prior to the expiration of the Term of this Lease but
no later than the date which is one hundred eight (180) days prior to the
expiration of term of this Lease. If Tenant fails to provide such notice, Tenant
shall have no further or additional right to extend or renew the Term of this
Lease.

 

39.1.2 The Annual Rent and Monthly Installment in effect at the expiration of
the initial Term of this Lease shall be increased to reflect the current fair
market rental for comparable space in the Building and in other similar
buildings in the same rental market as of the date the Renewal Term is to
commence, taking into account the specific provisions of this Lease which will
remain constant. Landlord shall advise Tenant of the new Annual Rent and Monthly
Installment for the Premises no later than thirty (30) days after receipt of
Tenant’s written request therefor. Said request shall be made no earlier than
thirty (30) days prior to the first date on which Tenant may exercise its
Renewal Option under this Article 39. Said notification of the new Annual Rent
may include a provision for its escalation to provide for a change in fair
market rental between the time of notification and the commencement of the
Renewal Term. In no event shall the Annual Rent and Monthly Installment for the
Renewal Term be less than the Annual Rent and Monthly Installment in the
preceding period.

 

39.1.3 This Renewal Option is not transferable; the parties hereto acknowledge
and agree that they intend that the aforesaid option to renew this Lease shall
be “personal” to Tenant as set forth above and that in no event will any
assignee or sublessee have any rights to exercise the aforesaid option to renew.

 

39.1.4 As the Renewal Option is exercised, Tenant shall have no further right to
extend the term of this Lease.

 

39.1.5 Notwithstanding anything herein to the contrary, Tenant’s Renewal Option
is subject and subordinate to the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) of any tenant of the Building existing on the date hereof.

 

40. SIGNAGE. Tenant may install signage at the Building, the design, size and
color of such signage and location thereof and the manner in which it is
attached shall be subject to Landlord’s reasonable approval, in compliance with
the signage program at Newark Business Park, and in compliance with the City of
Newark and all other applicable governmental requirements which compliance shall
be at Tenant’s sole cost and expense and is further subject to the existing
rights of other tenants in the Building. Tenant, at its sole cost and expense,
shall be responsible for the maintenance, repair and replacement of Tenant’s
signage. Tenant, at its sole cost and expense, shall remove its signage upon the
expiration or earlier termination of the Lease and shall repair any damage
caused by such removal.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 19 -



--------------------------------------------------------------------------------

41. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to be and shall not be personally binding on nor
shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.

 

LANDLORD:   TENANT: CABOT INDUSTRIAL VENTURE B, LLC,   PEAK INTERNATIONAL,
INC.,, a Delaware limited liability company   a Texas corporation By:    RREEF
Management Company,              a Delaware corporation, its Property Manager  
      By:   

/s/ Timothy DeGoosh

--------------------------------------------------------------------------------

  By:  

/s/ Jack Menache

--------------------------------------------------------------------------------

Name:    Timothy DeGoosh   Name:   Jack Menache Title:    District Manager  
Title:   Vice President, General Counsel & Secretary Dated: 11/16, 2004   Dated:
Nov. 11, 2004

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT A — FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of November 1, 2004 between

CABOT INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company, as
Landlord

and PEAK INTERNATIONAL, INC., a Texas corporation, as Tenant

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

[GRAPHIC]

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1- SITE PLAN

 

attached to and made a part of Lease bearing the

 

Lease Reference Date of November 1, 2004 between

 

CABOT INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company, as
Landlord

 

and PEAK INTERNATIONAL, INC., a Texas corporation, as Tenant

 

Exhibit A-1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

Cherry Street

 

38503 -38507 Cherry Street

 

Newark, CA 94560

 

[GRAPHIC]

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B — INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of November 1, 2004 between

CABOT INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company, as
Landlord

and PEAK INTERNATIONAL, MC., a Texas corporation, as Tenant

 

1. Landlord, at its sole cost and expense (subject to the term and provisions of
Section 2 below) shall perform improvements to the Premises in accordance with
the following work list (the “Work List”) using Building standard methods,
materials and finishes. The improvements to be performed in accordance with the
Work List are hereinafter referred to as the “Initial Alterations”. Landlord
shall enter into a direct contract for the Initial Alterations with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Initial
Alterations.

 

WORK LIST

 

  A. Repaint existing painted walls within the office area of the Premises;

 

  B. Re-carpet existing carpeted area within the office area of the Premises;

 

  C. Install new sinks, counters and fixtures in the restrooms, as determined by
Landlord;

 

  D. Install sidelights in the two (2) front offices; and

 

  E. Divide each of the two (2) existing double offices into two (2) individual
offices.

 

2. All other work and upgrades, subject to Landlord’s approval, shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as additional rent. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3. Landlord’s supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that such work complies
with applicable insurance requirements, building codes, ordinances, laws or
regulations or that the improvements constructed will be adequate for Tenant’s
use.

 

4. This Exhibit B shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C — COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of November 1, 2004 between

CABOT INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company, as
Landlord

and PEAK INTERNATIONAL, INC., a Texas corporation, as Tenant

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of                     , 2004, by and between CABOT
INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company (“Landlord”) and
PEAK INTERNATIONAL, INC., a Texas corporation (“Tenant”).

 

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
October     , 2004 (the “Lease”) for certain premises (the “Premises”)
consisting of approximately 12,000 square feet at the building commonly known as
38507 Cherry Street, Newark, California.

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows.

 

  1. The actual Commencement Date is                     .

 

  2. The actual Termination Date is                     .

 

  3. The schedule for the Annual Rent and the Monthly Installment of Rent set
forth on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

 

[insert rent schedule]

 

  4. Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:   TENANT: CABOT INDUSTRIAL VENTURE B, LLC,   PEAK INTERNATIONAL, INC.,
a Delaware 4n cited liability company   a Texas corporation

By:

 

RREEF Management Company, a Delaware

corporation, its Property Manager

       

By:

 

DO-NOT-SIGN

--------------------------------------------------------------------------------

 

By:

 

DO-NOT-SIGN

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

Dated:

 

 

--------------------------------------------------------------------------------

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D — RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of November 1, 2004 between

CABOT INDUSTRIAL VENTURE B, LLC, a Delaware limited liability company, as
Landlord

and PEAK INTERNATIONAL, INC., a Texas corporation, as Tenant

 

1. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

 

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

 

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

 

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant,

 

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

 

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be, permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

 

9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building, except that Tenant may operate forklifts in the warehouse portion
of the Premises. Forklifts which operate on asphalt areas shall only use tires
that do not damage the asphalt.

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

D-1



--------------------------------------------------------------------------------

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

 

11. All trash and refuse shall maintained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

 

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

 

14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

 

15. No person shall go on the roof without Landlord’s permission.

 

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

 

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot.

 

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it

 

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

 

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

 

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

D-2



--------------------------------------------------------------------------------

24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the same
character, reputation and interests of the Building or its tenants

 

26. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.

 

27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

 

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris, produced
from their operation.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

JM                TD

--------------------------------------------------------------------------------

Initials

 

D-3